DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 04/06/2022 have been entered and considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 04/06/2022 in view of amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 102 rejections, Applicant’s arguments filed 04/06/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

On page 10 of Remarks,  Applicant argued: 
The Examiner refers to FIG. 2A Teng regarding the previously-recited claim feature "UL or downlink (DL) configuration." However, the frame structure shown in FIG. 2A of Teng is different from information showing configuration of UL subframes and DL subframes in a radio frame, as recited in the above-referenced limitation and as shown in FIG. 3 of the present application. For example, each alleged frame of Teng includes only UL subframes or only DL subframes, but does not include both UL subframes and DL subframes. Therefore, Teng fails to disclose at least the above-referenced limitation of amended independent claim 12.
In response to Applicant’s argument, Examiner respectfully disagrees.
More particularly, unlike the applicant’s the argument, “...each alleged frame of Teng includes only UL subframes or only DL subframes, but does not include both UL subframes and DL subframes...”, the examiner respectfully disagrees. It is clear that FIG. 2A of Teng shows a radio frame including subframe S0-S9 and the radio frame shows the configuration of UL subframes and DL subframes in the radio frame. See FIG. 2A of Teng as annotated below.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Radio frame)][AltContent: textbox (U/D      D     U/D     D     U/D       D      U/D    D     U/D     D)][AltContent: textbox (There are DL and UL subframes in a radio frame Radio frame)]
<FIG. 2A of Teng (as annotated)>

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 17-19, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al (US Publication No. 2017/0019944). 

Regarding claim 30, Teng teaches, a system comprising a terminal [FIG. 2A; ¶0038-0040, UE] and a base station [FIG. 2A; ¶0038-0040, at least one of base stations associated with macro cell and micro cell], 
wherein the terminal [FIG. 2A; ¶0038-0040, UE] comprises: 
a receiver that receives information about transmission conditions for an uplink (UL) channel or for a UL signal [FIG. 2A; ¶0038-0040, network notifies the UE of a timing division uplink resource assignment (i.e., information about transmission conditions for UL signal; note that the timing division uplink resource assignment is information where a first group of uplink sub-frames to be used to send feedback information to the macro cell station and a second group of uplink sub-frames to be used to send feedback information to the microcell station, the transmission conditions such as periodicity and a timing offset where the feedback information is sent to the corresponding cell are included as shown in FIG 2A); further note that the every UE includes a receiver for receiving signals and see also, radio units 154 of FIG. 1A]; and 
a processor of the terminal [FIG. 1A, controller 152] that, when dual connectivity using a first radio access technology and a second radio access technology is configured [FIG. 2A; ¶0031 and 0038-0040, dual connectivity using the LTE-based macro cell and the NR-based micro cell is configured] and when a cell using frequency division duplexing (FDD) is configured for the first radio access technology [FIG. 2A; ¶0031 and 0038-0040, the FDD-LTE based macro cell is configured], controls a transmission of the UL channel or of the UL signal in the cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station], based on the information about the transmission conditions and information showing configuration of UL subframes and downlink (DL) subframes in a radio frame [FIG. 2A; ¶0031 and 0038-0040, based on the timing division uplink resource assignment and UL/DL configuration shown in FIG 2A; note that FIG. 2A of Teng shows a radio frame including subframe S0-S9 and the radio frame shows clear configuration of UL subframes and DL subframes in the radio frame]; and 
the base station [FIG. 2A; ¶0038-0040, at least one of the base stations] comprises: 
a transmitter that transmits the information about the transmission conditions [FIG. 2A; ¶0038-0040, notifies the UE of a timing division uplink resource assignment; note that every base station has a transmitter]; and 
a processor of the base station that, when dual connectivity using the first radio access technology and the second radio access technology is configured [FIG. 2A; ¶0031 and 0038-0040, dual connectivity using the LTE-based macro cell and the NR-based micro cell is configured] and when the cell using the FDD is configured for the first radio access technology [FIG. 2A; ¶0031 and 0038-0040, the FDD-LTE based macro cell is configured], controls a reception of the UL channel or of the UL signal in the cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station], based on the information about the transmission conditions and the information showing configuration of UL subframes and downlink (DL) subframes in a radio frame [FIG. 2A; ¶0031 and 0038-0040, based on the timing division uplink resource assignment and the UL/DL configuration shown in FIG 2A; note that FIG. 2A of Teng shows a radio frame including subframe S0-S9 and the radio frame shows clear configuration of UL subframes and DL subframes in the radio frame].   

Regarding claim 12, claim 12 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 12 is rejected at least based on a similar rational applied to claim 30. 

Regarding claim 13, Teng teaches, all the limitations of claim 12 and particularly, "the processor" and “the UL channel or the UL signal is transmitted in the cell using the FDD” as set forth above, and Teng further teaches, determines, based on the information about the transmission conditions and the UL or DL configuration, transmission timing at which the UL channel or the UL signal can be transmitted [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames].  

Regarding claim 17, Teng teaches, all the limitations of claim 12 and particularly, "the processor” and “the UL channel or the UL signal is transmitted in the cell using the FDD” as set forth above, and Teng further teaches, determines, based on a subframe offset, transmission timing at which the UL channel or the UL signal can be transmitted.  

Regarding claim 18, claim 18 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 18 is rejected at least based on a similar rational applied to claim 30. 

Regarding claim 19, claim 19 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 19 is rejected at least based on a similar rational applied to claim 30. 

Regarding claim 26, Teng teaches, all the limitations of claim 13 as set forth above, and Teng further teaches, determines, based on a subframe offset, transmission timing at which the UL channel or the UL signal can be transmitted, as set forth in claim 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 14, 16, 20, 23-24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Dinan et al (US Publication No. 2016/0366681).

Regarding claim 14, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions” as set forth above, and Teng further teaches, information about a periodicity [FIG. 2A; ¶0038-0040, the first group of Ul sub-frames to b used to send the feedback information for the macro cell station are arranged in s0, s 2, s4, s6 and s8 having a periodicity of two sub-frames], Teng does not explicitly teach (see, emphasis), an offset for a scheduling request.  
	However, Dinan teaches, an offset for a scheduling request [¶0164, configuration parameters include an offset of a scheduling request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Teng by including the above-mentioned features, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].

Regarding claim 16, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions ... configured for the FDD” as set forth above, Teng teaches, a sounding reference signal configuration.  
	However, Dinan teaches, a sounding reference signal configuration [¶0118 and 0130, higher layer configuration of simultaneous HARQ-ACK + SRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Teng by including the above-mentioned features, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].

Regarding claim 20, Teng teaches, all the limitations of claim 13 and particularly, “the information about the transmission conditions comprises information about a periodicity" as set forth above, and Teng in view of Dinan teaches, an offset for a scheduling request, as set forth above in claim 14.  

Regarding claim 23, Teng teaches, all the limitations of claim 13, and Teng in view of Dinan teaches, wherein the information about the transmission conditions comprises a sounding reference signal configuration configured for the FDD, as set forth in claim 16.  

Regarding claim 24, Teng in view of Dinan teaches, all the limitations of claim 14 and Dinan further teaches, a sounding reference signal configuration, as set forth in claim 16.  

Regarding claim 27, Teng in view of Dinan teaches, all the limitations of claim 14 as set forth above, and Teng further teaches, determines, based on a subframe offset, transmission timing at which the UL channel or the UL signal can be transmitted, as set forth in claim 17.  

Regarding claim 29, Teng in view of Dinan teaches, all the limitations of claim 16 as set forth above, and Teng further teaches, determines, based on a subframe offset, transmission timing at which the UL channel or the UL signal can be transmitted, as set forth in claim 17.    

Claims 15, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Desal et al (US Publication No. 2013/0343307).

Regarding claim 15, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions ... configured for the FDD” as set forth above, Teng does not explicitly teach (see, emphasis), a random access channel configuration.  
	However, Desal teaches, a random access channel configuration for FDD [¶0035, RACH configuration configured for FDD].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Teng with the teachings of Desal since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, Teng teaches, all the limitations of claim 13 and particularly, and Teng in view of Desal teaches, the information about the transmission conditions comprises a random access channel configuration configured for the FDD, as set forth in claim 15.  

Regarding claim 28, Teng in view of Desal teaches, all the limitations of claim 15 as set forth above, and Teng further teaches, determines, based on a subframe offset, transmission timing at which the UL channel or the UL signal can be transmitted, as set forth in claim 17.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Dinan et al (US Publication No. 2016/0366681) and further in view of Desal et al (US Publication No. 2013/0343307).

Regarding claim 22, although Teng in view of Dinan teaches, all the limitations of claim 14, Teng in view of Dinan does not explicitly teach (see, emphasis), a random access channel configuration.  
However, Desal further teaches, a random access channel configuration, as set forth in claim 15.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Teng in view of Dinan with the teachings of Desal since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Desal et al (US Publication No. 2013/0343307) and further in view of Dinan et al (US Publication No. 2016/0366681).

Regarding claim 25, although Teng in view of Desal teaches, all the limitations of claim 15 as set forth above, and Dinan further teaches, Teng in view of Desal does not explicitly teach (see, emphasis), a sounding reference signal configuration.
	However, Dinan teaches, a sounding reference signal configuration, as set forth in claim 16.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Teng in view of Desal by including the above-mentioned features, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].
  
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yasukawa et al (US Publication No. 2016/0381680) [FIGS. 1A, 1B and 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469